28 F.3d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Kameraun CAMERON, Plaintiff Appellant,v.MCI-H, Defendant Appellee.
No. 94-6214.
United States Court of Appeals,Fourth Circuit.
Submitted May 24, 1994.Decided June 20, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-94-210-L)
John Kameraun Cameron, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON and NIEMEYER, C.J.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) claim as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED